IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                       NO. WR-88,151-01



                 EX PARTE RONALD JOSEPH HODGKISS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. W296-80640-2012-HC IN THE 199TH DISTRICT COURT
                         FROM COLLIN COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

sexual assault and five counts of indecency with a child. He was sentenced to twenty years’

imprisonment on the sexual assault charge and four of the indecency counts and sentenced to ten

years’ imprisonment on one of the indecency counts. He did not appeal his convictions.

       Applicant contends that his plea was involuntary and he was given ineffective assistance of

counsel. Applicant has alleged facts that, if true, might entitle him to relief. Strickland v.
Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999). The trial court recommended denying relief based, in part, on the reporter’s record from the

habeas hearing. The reporter’s record from that hearing was not provided to this Court. In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1997), the trial court is the appropriate forum for findings of fact.

       The trial court shall provide this Court with the reporter’s record of the habeas hearing upon

which it based its findings of fact. The trial court may also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief, if necessary.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: March 28, 2018
Do not publish